.~,




                      TEEATTORNEY       GENERAL
                               OPTEXAS~
                                     AUSTIN    11. TEXAS
PRICE    DANIEL
#.TTORNEY GENERAL

                                      Novamber    17, 1950


        Han;. S4m Lee                            Opinion   No. V-l 123,
        Cmmty Attagneg
        BtwAosia county                          Re:   Legality & accepting do&n-
        AngIeton, Texas                                queqt rchool district 01) roul
                                                       district taxau when the teller
                                                       omits Wces &Fred by lin&ta-
        l3ar   MC. I.&M                                Mcrr,

                           Your rsqueot   lo* rn opt&m     pwans&*   Uu ttilajq    q-r-
        (bans :,

                           “(1) kuet the Tax Collector  ef B~aaosb County,
                   Texas, teccive   a tender for payment of delinquent taxes
                   whore the same or&s pryment of those trms which
                   are barred by &tmitation u&M Article     7298, viz., road
                   district taxes 4nd school district taxes mert than ten
                   years delinquent 7

                          “(2) In the event ti~&tit is held that the Tax Cal-
                   lector mugt accept this te!nder of tax moneys,     must he
                   hue    a receipt to the taxpaydr for the same?

                           “(3) In the evant he must accept the tax moneym
                   45~3 issue a receipt thorefar, would the t4xp6yer be en-
                   titbrd to a redemption   certificate if all of the taxes were
                   paid by the taxpayer with the exception of tha common
                   school district   or road district texes delinquent     for
                   more than ten yaars 7 n

                      Your first question has heretofore   been answered by
        this office in Opinion No. O-4495 (1942), a copy of which is herewith
        enclosed,   Tha conclusions    reached in that opinion compel a nega-
        tive amiwer to your first question.

                       Since OpWon Q-4495 (1942) was rendered the Supreme
        Court ia 1947 in the case of Sam Bassett Lumber Co, v. City of
        Houston, 145 Tex. 492, 198 m)                        d f’ It 1     ttl d
        m          that Article 72911, V.C:Sf, is a stat&     o: ifrn%ti%    wehicthh
        goes only to the remedy available      te the taxpayer in a suit for taxes,
        and does not have the effect of releasing      or extinguishing   the tax
        liability,
Hon. Sam Lee,      Page   2 (V-1123)



             It is quite true thaat under the 1932 amendment to Sec-
tion 55 of Article III of the Constitution,    the Legislature    could, If
it desired to do so, release or extinguish this tax liability; but Ar-
ticle 7298, last amended in 1931, fixing the ten-year        statute of liai-
tation as to school district and road district taxes, doer not kve
this effect.  The Legislature,    however,   in 1935, pursuant t@ the au-
thority granted by the 1932 amendment to Section 55 ef Article fgf
of the Constitulion,   did release and extinguish all ad valorem Wce$
due the State, county, municipality     or other defined suWivislon       that
were delinquent prior to Dec,ember 31, 1919, by the etractmarU of
Section 1 of Article    7336f, which reads as follows:

                 “The collection af all delinquent, ad valorem taxes
         due the State, County, Municipality     or ether defined Sub-
         division that were delinquent prior to December        Jlst,
         1919, is forever barred.”

             The language of tkis provision       ef the statute is wtte
different from the language used in Article        7298, fixing a tan-year
statute of limitation   as to school aad read district taxes.      The lan-
guaee of Section 1 of Article    7336f is, “The collection     af all dalin-
quent, ad valorem     taxes due the State, County, Municrpality or other
defined Subdivision that were de’tinquent prior to December           31, 1919,
ia forever barred”;     whereas,  the langua, e of Article    7298 is, “ao
   it hall be bkought fer the collection      et delinquent thxes of a ScEaaol
gst:ict   Or Road Distri,ct unless instiNted within ten years firm the
time the same shall beclme       delinquent.”

              An examination    of the iti1 mntext of prior opifiose     of
this office, referred   to in your re$@est, do not conflict with our OQlW
ion v-734 (1948), pertaining to drainage district kaxes. Thfs opirnion
was confined   exclusively   to drainage district taxes.    As held in that
opinion and the supporting authorities       cited, “Such districts  are cre-
ated by constitutional    and statutdry authority, and exist seprate      and
apart from the counties wherein thdy are located.         . . . Ia the abaesce
of some statutory authority requiring       the taxpayer to pay his draina@
tax, which is a separate tax and secured by a separate lien, at the
same time he pays his State and C@unty taxes, such a requirementis
unauthoritied, notwithstanding     his d,rainage tax is upon the same tax
roll as the State and Ceunty taxes.”

                Our negative       answer   to your first queotion   makes   UINC-
essary      an answer   te- your   scccd    and thfrl questfogs.
WIom Sam Lee,   Page 3 {V-1123)




              Article XW8, V.C.S., is a statub crf ~bktotbn
      that goes to the rswedy available to a taxpy@        in a
      suit to collect school and road district taxes, and does
      not have the effect of releasing    or extingukhing:  such
      taxes.    I is tkieyofme proper for the tax ce%l~~tor to
      tiej;tuae ta accept State mid county taxes WNhaut ‘the pay-
      &b&%$@  af s,qhai%l and road d&tricF taxes aesessed   otl t&e
      4&m@ r&l, e+.Ws bhauglr thib latter are &liW+w&$k fat tstil
      ycats 194 fwie.



                                                  PRICE DANfEL
                                                 Attorney General,


APPROVED:
                                                      I$. P. Lollar
w. v,, Geppert                                            Assistant
Taxation Division

Eve,rett Hutchinsen
Executive Assistaht